Citation Nr: 1108535	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  03-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a total right knee replacement, currently rated as 30 percent disabling.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, based on the need for convalescence following surgery for a service-connected right second hammertoe on January 18, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1979 and from July 1984 to July 1986 and had post-active-duty Army National Guard service. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (the RO).

In an August 1999 rating decision, a 30 percent disability was assigned for residuals of a right knee meniscectomy and a separate 10 percent disability rating was assigned for right knee degenerative joint disease.  In an August 2001 rating decision, the RO characterized the residuals of a right knee meniscectomy as a right total knee replacement.  In the April 2002 rating decision, a rating in excess of 30 percent for a right total knee replacement was denied.  The Veteran perfected an appeal of that denial.  In a March 2004 rating decision, the separate rating assigned for right knee degenerative joint disease was decreased from 10 percent disabling to zero percent disabling effective June 1, 2004.  The appellant did not file a notice of disagreement with that reduction.  As noted by the Board in its May 2007 remand, the issue of the reduction of the rating for right knee degenerative joint disease is not in appellate status.

The Veteran and his daughter presented testimony at an October 2006 hearing held at the RO before a Veterans Law Judge who has retired.  The Board afforded the appellant the opportunity for another hearing.  In August 2010, the claimant indicated that he did not want another hearing.

In May 2007, the Board remanded the two issues listed on the title page along with the issue of entitlement to service connection for a right hip disability secondary to residuals of a total right knee replacement.  In a February 2010 rating decision, VA granted entitlement to service connection for right hip impairment and assigned a 10 percent disability rating effective May 31, 2002; a 100 percent disability rating effective July 29, 2003; and a 30 percent disability rating from September 1, 2004.  The Veteran has not expressed disagreement with the assignment of the effective date of the grant of service connection or the assignments of the disability ratings and their respective effective dates.  Thus, that issue is no longer in appellate status.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for left knee and hip disorders, entitlement to an increased disability rating for bilateral flat feet with pes cavus, callosities, and hammertoes, entitlement to a total disability rating based on individual unemployability, and entitlement to a clothing allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, based on the need for convalescence following surgery for a right second hammertoe on January 18, 2002, for VA to determine whether that hammertoe is a service-connected disability because hammertoes were not specifically listed as a service-connected disability in various rating sheets.  The Board now finds that the reasons and bases section of the July 1997 supplemental statement of the case explicitly shows that the RO granted entitlement to service connection for all hammertoes.  Therefore, service connection is in effect for a right second hammertoe and the Veteran is potentially eligible for a temporary total evaluation under 38 C.F.R. § 4.30, based on the need for convalescence following the January 2002 surgery for that disability.  

In light of the potential eligibility, the RO must obtain all treatment records from the Lowell General Hospital for the surgery on January 18, 2002, and all treatment records from Dr. McNamara, D.P.M., who performed the surgery and has been the Veteran's treating podiatrist, for the one-year period after surgery.

A February 2010 supplemental statement of the case shows that the Veteran underwent a VA examination regarding his right knee in March 2009.  The RO must obtain a copy of this examination report.  Also, given the passage of time since another VA examination is necessary.

A review of the claims file also indicates that a temporary file exists because there is a photocopy of a May 2009 rating decision.  Any temporary file must be obtained and associated with the claims file.  Also, the RO must obtain any relevant VA treatment records since March 2008.

Finally, the RO should obtain all records from Dr. Roman.  Dr. Roman performed the right total knee replacement and has been treating the Veteran since.  The pertinent term is the period since May 2000, i.e., one year prior to the date of receipt of the claim in May 2001 for an increased rating for the right knee replacement.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain all pertinent records from the VA Boston Health Care System, to include the West Roxbury campus, since March 2008, to include the March 2009 VA examination report; the records from Lowell General Hospital for the hammertoe surgery on January 18, 2002; the records from Dr. McNamara from January 2002 to January 2003, and the records from Dr. Roman since May 2000.  All records received must be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain those government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO should associate any temporary file with the appellant's claims file.

3.  Thereafter, the Veteran should be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a right total knee replacement.  A complete rationale for any opinion offered must be provided.  The VA examiner must append a copy of his or her curriculum vitae to the examination report. 
 
4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


